Case 6:18-cv-00836-PGB-DCI Document 22-1 Filed 12/28/18 Page 1 of 9 PageID 99




                 Exhibit A
Case
Case 6:18-cv-00836-PGB-DCI
     8:15-cv-01559-VMC-TBM Document
                            Document22-1 Filed 12/31/15
                                     64 Filed  12/28/18 Page
                                                        Page 12 of
                                                                of 89 PageID
                                                                      PageID 638
                                                                             100




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION


     WILLIE MCCASKILL,

                      Plaintiff,

     v.                                                          Case No. 8:15-cv-1559-T-33TBM

     NAVIENT SOLUTIONS, INC, et al.,

                      Defendants.
                                               /


                                                   ORDER

              THIS MATTER is before the Court on Plaintiff’s Motion to Compel Defendant’s

     Discovery Responses (Doc. 46) and Defendants’ response (Doc. 50), and Plaintiff’s Motion to

     Compel Defendant’s Discovery Responses (Doc. 54) and Defendants’ response (Doc. 60). A

     hearing on these Motions was conducted December 30, 2015. As explained below, the Motions

     are granted in part and denied in part.

              Plaintiff initiated this action against Navient Solutions, Inc. (“NSI”) on July 2, 2015,

     alleging violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”),

     and the Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et seq. (“FCCPA”). (Doc.

     1). By those allegations, NSI made approximately 1500 calls to her cell phone using an

     automatic telephone dialing system (“ATDS”) in an attempt to collect a debt of another and

     without her express prior consent. Shortly thereafter, the Court entered an expedited Scheduling

     Order directing Defendant NSI and Plaintiff to exchange copies of certain documents no later

     than September 18, 2015. (Doc. 7). Pertinent to this dispute, the Court ordered Defendant NSI
Case
Case 6:18-cv-00836-PGB-DCI
     8:15-cv-01559-VMC-TBM Document
                            Document22-1 Filed 12/31/15
                                     64 Filed  12/28/18 Page
                                                        Page 23 of
                                                                of 89 PageID
                                                                      PageID 639
                                                                             101




     to produce all documents in its possession, custody, or control that relate to the telephone calls

     in question, including, but not limited to:

              A.      Telephone records, call logs, and voice recordings pertaining to the telephone
                      calls Plaintiff contends were made by Defendant, which includes any and all
                      notations made by Defendant’s representative or employee during the telephone
                      call;

              B.      Documentation that Plaintiff consented to Defendant making the telephone calls
                      in question; and

              C.      Any and all documents and/or other relevant evidence pertaining to Plaintiff's
                      prior complaints to Defendant regarding Defendant making the unwanted
                      telephone calls in question.

     (Doc. 7 at 2-3). On October 8, 2016, the Court held a case management hearing (Doc. 36) and

     entered a Case Management and Scheduling Order establishing a discovery deadline of January

     5, 2016; a dispositive motion deadline of January 11, 2016; and a trial term commencing March

     7, 2016. (Doc. 30).

              Shortly thereafter, Plaintiff served NSI with Interrogatories and Requests for Production.

     Pertinent to the instant dispute are the following:

              Request No. 9: Documents evidencing any notes taken, or entered into a
              computer, contemporaneously with all telephone calls made and/or
              conversations and/or messages concerning the “Account” at issue in this case,
              this includes calls by the Defendant to the “Plaintiff’s cellular telephone
              number,” or from the Plaintiff to the Defendant, in addition to any third party
              contact during the “relevant time period.” [Commonly referred to as call logs,
              auto-dialer reporter and/or account notes.]

              Request No. 12: Internal memoranda, bulletins, committee or team reports,
              emails, meeting minutes, or other documents created or modified within the
              “relevant time period” concerning or relating to preventing violations of the
              TCPA of the type alleged in this lawsuit.

              Request No. 13: Documents, in effect during the “relevant period”, describing
              your tape recording procedures for incoming calls.

                                                     2
Case
Case 6:18-cv-00836-PGB-DCI
     8:15-cv-01559-VMC-TBM Document
                            Document22-1 Filed 12/31/15
                                     64 Filed  12/28/18 Page
                                                        Page 34 of
                                                                of 89 PageID
                                                                      PageID 640
                                                                             102




            Request No. 14: Documents, in effect during the “relevant period”, describing
            your tape recording procedures for outgoing calls.

            Request No. 18: Documents, in effect during the “relevant time period”,
            describing your retention policy concerning saving tape recordings that are the
            subject of legal complaints filed against you.

            Request No. 27: Defendant’s policies and procedures in effect during the
            “relevant time period” related to “telephone alerts” made by you in calling,
            communicating with or attempting to communicate with the “Account” holder
            and involving the use of “telephone calls”, an “automatic telephone dialing
            system,” “artificial voice” and/or “prerecorded voice.”

            Request No. 32: Documents which identify the name of each and every
            employee of Defendant who made any call to “Plaintiff’s cellular telephone
            number” during the “relevant time period.”

            Request No. 38: A copy of all policies and procedures in effect during the “relevant
            period,” regarding Defendant’s use of an “automatic telephone dialing system,”
            “artificial voice,” and/or “prerecorded voice.”

            Request No. 39: A copy of all policies and procedures in effect during the “relevant
            period,” regarding Defendant’s determination of whether Plaintiff consented to calls
            placed to “Plaintiff’s cellular telephone number” using an “automatic telephone dialing
            system,” “artificial voice,” and/or “prerecorded voice.”

            Request No. 40: A copy of all policies and procedure which concern or related to
            practices to be followed by Defendant in communicating with or attempting to collect
            a debt from the Plaintiffs and specifically related to compliance with F.S. §§ 559.72(7)
            and 559.72(9).

            Request No. 48: Prior complaints, formal or informal, whether in writing or not, made
            by consumers or their attorneys, concerning alleged violations of state and federal law
            relating to the collection of consumer debts.

            Request No. 49: Prior complaints, formal or informal, whether in writing or
            not, received from government entities concerning violations of state and
            federal law relating to the collection of consumer debts.

            Interrogatory No. 3: Describe and identify the system used by Defendant to
            make telephone calls to Plaintiff. This should include the manufacturer’s
            name, make, model, software name, and software version, (also sometimes
            commonly referred to as an “autodialer,” “robo-dialer,” “predictive dialer,”

                                                  3
Case
Case 6:18-cv-00836-PGB-DCI
     8:15-cv-01559-VMC-TBM Document
                            Document22-1 Filed 12/31/15
                                     64 Filed  12/28/18 Page
                                                        Page 45 of
                                                                of 89 PageID
                                                                      PageID 641
                                                                             103




              “power dialer”) that was used by Defendant to place telephone calls to
              Plaintiff’s cellular telephone number (727) 581-6140 during the time period
              beginning January 1, 2014 to the present date.

              Interrogatory No. 5: List the exact conversations during the relevant period
              the Defendant had with the Plaintiff, the identity (by name, position and title)
              of the individual who spoke with the Plaintiff, and the date and time of each
              conversation.

              Interrogatory No. 6: Please identify the name, residence address, business
              address and telephone number of each person believed or known by you, your
              agents or attorney to have any knowledge of the incidents described in the
              Complaint, including any agents who are heard on recordings previously
              provided by the Defendant, and specify the subject matter of the witness’
              knowledge.

              Interrogatory No. 10: Identify the total number of calls made to the
              Plaintiff’s cellular telephone by Student Assistance Corporation using an
              ATDS.

              Interrogatory No. 12: Identify the total number of calls made to the
              Plaintiff’s cellular telephone by Student Assistance Corporation using manual
              dialing and/or human intervention and the name, model and software version
              of the system used to make those calls.

              Plaintiff filed her Amended Complaint on November 2, 2015, adding as defendants

     Student Assistance Corporation (“SAC”) and Navient Corporation, and alleging claims under the

     TCPA, FCCPA, and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

     (Doc. 33). Her instant Motions followed.

              By her first Motion (Doc. 46), Plaintiff seeks an Order compelling Defendant NSI to

     disclose “[t]elephone records, call logs, and voice recordings pertaining to the telephone calls

     Plaintiff contends were made by NSI, which includes any and all notations made by NSI’s

     representative or employee during the telephone call.” She also seeks adequate and complete

     responses to Request No. 9 and Interrogatory Nos. 3, 5, 6, 10, and 12. Plaintiff faults NSI for not


                                                     4
Case
Case 6:18-cv-00836-PGB-DCI
     8:15-cv-01559-VMC-TBM Document
                            Document22-1 Filed 12/31/15
                                     64 Filed  12/28/18 Page
                                                        Page 56 of
                                                                of 89 PageID
                                                                      PageID 642
                                                                             104




     providing “actual call logs,” and/or call logs which contain the inbound call numbers and the

     names of the representatives making the calls. Plaintiff also seeks to recoup the fees and costs

     incurred in filing her Motion. (Doc. 50).

              NSI maintains that its production and responses are complete. It asserts that it does not

     have call logs that contain the information Plaintiff seeks and it would have to prepare one from

     raw data in order to produce such a log. Additionally, it notes that it has provided a list of all

     outbound numbers used to call Plaintiff and the identify of employees is not relevant because it

     has produced the call recordings and corresponding history. As for information regarding SAC,

     it contends the Court already determined at the case management hearing that it need not respond

     to discovery related to SAC. (Doc. 50).

              By her second Motion (Doc. 54), Plaintiff asserts that, to date, NSI has failed to provide

     any documents responsive to Request Nos. 12, 13, 14, 18, 27, 48, and 49, and while it agreed to

     produce documents responsive to Request Nos. 32, 38, 39, and 40, it has yet to do so.

              In response, NSI advises that it executed a stipulation on December 16, 2015, in an

     attempt to narrow discovery. Therein, NSI agreed not to contest whether it used an ATDS in

     making calls to the number at issue and that it made a total of 249 calls to the number at issue.

     As such, it urges that the only issues remaining to be litigated under the TCPA are whether prior

     express consent was given for NSI to call the number; if consent was given, whether Plaintiff

     revoked that consent; and whether calls made after any revocation were “willful.” For purposes

     of the FCCPA and FDCPA claims, it asserts that an issue also exists as to whether the calls were




                                                     5
Case
Case 6:18-cv-00836-PGB-DCI
     8:15-cv-01559-VMC-TBM Document
                            Document22-1 Filed 12/31/15
                                     64 Filed  12/28/18 Page
                                                        Page 67 of
                                                                of 89 PageID
                                                                      PageID 643
                                                                             105




     harassing based on the total number of calls, the frequency of the calls or otherwise. Against that

     backdrop, NSI maintains that its responses and production are complete.1 (Doc. 60).

                Upon consideration, Plaintiff’s Motion to Compel Defendant’s Discovery Responses

     (Doc. 46) is GRANTED in part.2 Initially, I note that all parties remain under a continuing duty

     to comply with the Court’s Order of July 21, 2015 (Doc. 7). To the extent that matters directed

     to be produced under that order have not been produced, such are long overdue and should be

     provided immediately. As for interrogatory no. 5, defense counsel advises that there are no such

     conversations and that the recordings of all calls have been otherwise provided. Plaintiff is

     entitled to a response to this interrogatory and accordingly, Defendant(s)3 shall provide a sworn

     response.4 As for interrogatory no. 6, Defendants shall identify by full name and, if no longer in

     Defendant(s) employ, by the last known address, each employee identified by code on the call

     logs as having called the subject phone number. As for request to produce no. 9, Plaintiff’s

     counsel urges that account notes should be produced. Defense counsel represents that what



            1
             NSI states it has produced full, unredacted call logs; all call recordings for
     Newsome’s loans; full, unredacted account notes for Newsome’s loans; a full, unredacted
     account correspondence history for Newsome’s loans; policy documents, procedural
     documents and personnel training materials; and numerous court complaints.
            2
             At the hearing, Plaintiff’s counsel conceded that the dispute over interrogatories 3,
     10, and 12 had been resolved.
            3
              As the court understands Defendants’ business both NSI and SAC engage in
     collection efforts and made calls to Plaintiff’s phone number. SAC was added as a party and
     separate discovery has been propounded to it. Because of impending deadlines, this Order is
     intended to apply to both entities.
            4
              To the extent that Defendants have knowledge or documentation of any phone
     conversations between their agents and Plaintiff that was not recorded or was deleted, such
     shall be disclosed as well. If there are no such matters, such shall be stated in the response.

                                                     6
Case
Case 6:18-cv-00836-PGB-DCI
     8:15-cv-01559-VMC-TBM Document
                            Document22-1 Filed 12/31/15
                                     64 Filed  12/28/18 Page
                                                        Page 78 of
                                                                of 89 PageID
                                                                      PageID 644
                                                                             106




     Defendants have has been produced. This matter has already been addressed by the Court’s order

     (Doc. 7), and as noted, Defendants remain under a continuing duty to comply. To the extent

     account notes have been withheld, such shall be produced.

              To the extent not granted hereby, the motion (Doc. 46) is denied.

              Likewise, Plaintiff’s Motion to Compel Defendant’s Discovery Responses (Doc. 54)

     is GRANTED in part. I again note that to the extent that the requests here in dispute seek

     matters governed by the Court’s Order of July 21, 2015 (Doc. 7), such matters should now have

     been produced. In any event, all parties remain under a continuing duty to comply with that

     Order. The court finds that the requests nos. 12, 32, 48-49 are overbroad and disproportional to

     the needs of the cases especially coming so late in the discovery period. That said, to the extent

     that such has not been produced, any non-privileged internal notes, correspondence or

     memorandums, including emails, concerning the calls which are the subject of this suit should

     be produced, as should any documents reflecting other relevant communications to and from

     Plaintiff and/or Ms. Newsome. Moreover, to the extent that Defendant(s) have been subject to

     formal written complaints or inquiries by a State of Florida or federal agency or entity during the

     relevant period of this suit because of their alleged violation of the TCPA, the FCCPA, or the

     FDCPA for collection activities of the kind at issue in this case, a copy of such complaint or

     inquiry shall be provided. Regarding request nos. 13, 14, and 18, given the Defendants’ response

     that there are no “tape recording procedures” nor “tape recording retention procedures,” (Doc.

     60 at 10), the motion is denied. As for request no. 27, at the hearing, Plaintiff’s counsel

     suggested the request seeks evidence of text messaging to or from Plaintiff. The court

     understands defense counsels’ response at the hearing to be that there are no text messages. The


                                                     7
Case
Case 6:18-cv-00836-PGB-DCI
     8:15-cv-01559-VMC-TBM Document
                            Document22-1 Filed 12/31/15
                                     64 Filed  12/28/18 Page
                                                        Page 89 of
                                                                of 89 PageID
                                                                      PageID 645
                                                                             107




     court accepts this representation by defense counsel, but to the extent text communications by

     and between the parties and/or Ms. Newsome exist and are related to the subject of this suit, they

     should be produced immediately. Regarding request nos. 38, 39, and 40, the court understands

     from the response that pertinent policies as identified therein (Doc. 60 at 10), have already been

     provided. To the extent that such production provides all relevant policies related to compliance

     with the TCPA, the FCCPA, or the FDCPA during the pertinent period, no further production

     need be made. To the extent that there exist other policies related to compliance with the TCPA,

     the FCCPA, or the FDCPA which are relevant to the issues in this suit and which have not been

     produced, such shall be produced.

              To the extent not granted hereby, the motion (Doc. 54) is denied.

              Additional production required under this Order shall be made by January 7, 2016 or

     as otherwise agreed by counsel.

              Done and Ordered at Tampa, Florida, this 31st day of December 2015.




     Copies furnished to:

     Counsel of record




                                                     8
